Title: From John Adams to Boston Patriot, 21 December 1811
From: Adams, John
To: Boston Patriot


            
               
               Quincy, Dec. 21, 1811.
            
            The journal of the 22d of May 1783, proceeds—Mr. Hartley’s observations and propositions left with the American ministers, the 21st of May 1783:A proposition having been offered of the American ministers for the consideration of his Britannic majesty’s ministers, and of the British nation, for an entire and reciprocal freedom of intercourse and commerce between Great-Britain and the American Unites States, in the following words, viz.—“That all rivers, harbors, lakes, ports and places, belonging to the United States, or any of them, shall be open and free to the merchants and other subjects of the crown of Great Britain and their trading vessels, who shall be received, treated, and protected, like the merchants and trading vessels of the state in which they may be, and be liable to no other charges or duties—And reciprocally, that all rivers, harbors, lakes, ports and places under the dominion of his Britannic majesty, shall be open and free to the merchants and trading vessels of the said United States, and of each and every of them who shall be received, granted and protected like merchants and trading vessels of Great Britain, and be liable to no other charges and duties, saving always to the chartered trading companies of Great Britain, such exclusive use and trade of their respective ports and establishments, as neither the other subjects of Great Britain, or any the most favored nation participates in.”It is to be observed that this proposition implies a more ample participation of British than the American States possessed even under their former connection of dependence on Great Britain, so as to amount to an entire abolition of the British act of navigation in respect of the thirteen United States of America; and although proceeding on their part from the most conciliatory and liberal principles of amity and reciprocity; nevertheless it comes from them, as newly established states, and who in consequence of their former condition of dependence have never yet had any established system of national commercial laws, or of commercial connections by treaties with other nations; free and unembarrassed of many weighty considerations, which require the most scrupulous attention and investigation on the part of Great Britain, whose antient system of national and commercial policy is thus suddenly called upon to take a new principle for its foundation, and whose commercial engagements with other ancient states may be most materially affected thereby. For the purpose therefore of giving sufficient time for the consideration and discussion of so important a proposition respecting the present established system of the commercial policy and laws of Great Britain and their subsisting commercial engagements with foreign powers; it is proposed that a temporary intercourse of commerce shall be established between Great Britain and the American States previously to the conclusion of any final and perpetual compact. In this intervening period, as the strict line and measure of reciprocity from various circumstances cannot be absolutely and completely adhered to; it may be agreed that the commerce between the two countries shall revive, as nearly as can be, upon the same footing and terms as formerly subsisted between them; provided always that no concession on either side, in the proposed temporary convention, shall be argued hereafter in support of any future demand or claim. In the mean time, the proposition above stated may be transmitted to London, requesting with his majesty’s consent that it be laid before parliament for their consideration.It is proposed therefore that the unmanufactured produce of the United States should be admitted into Great Britain without any other duties, those imposed during the war excepted, than those to which they were formerly liable. And it is expected in return that the produce and manufactures of Great Britain should be admitted into the United States in like manner. If there should appear any want of reciprocity in this proposal, upon the ground of asking admission for British manufactures in America, while no such indulgence is given to American manufactures into Great Britain—the answer is obvious, that the admission of British manufactures into America, is an object of great importance, and equally productive of advantages to both countries; while on the other hand the introduction of American manufactures into G. Britain can be of no service to either, and may be productive of innumerable frauds, by enabling persons so disposed to pass foreign European goods, either prohibited or liable to great duties by the British laws, for American manufactures.With regard to the West Indies, there is no objection to the most free intercourse between them and the United States. The only restriction proposed to be laid upon that intercourse is prohibiting American ships carrying to those colonies any other merchandize than the produce of their own country. The same observation may be made upon this restriction as upon the former. It is not meant to affect the interest of the United States; but it is highly necessary, least foreign ships should make use of the American flag to carry on a trade with the British West-India Islands.It is also proposed upon the same principle to restrain the ships that may trade to Great Britain from America, from bringing foreign merchandize into Great Britain. The necessity of this restriction is likewise evident, unless G. Britain meant to give up her whole navigation act. There is no necessity of any similar restrictions on the part of the American states, those states not having as yet any acts of navigation—Thus far the journal of May 22, 1783.Orders in Council were now become fashionable in England. We received a new one in a letter from Mr. Laurens to the American ministers.Tuesday morning, 4 o’clock,10th June, 1783.Gentlemen—This moment landed. As a boat is going over to Calais, the inclosed proclamation may possibly arrive new to you. To me it wears the aspect of one part of a commercial treaty. I shall not wonder should I see our friend D H. in London, this week. I purpose lodging there to night. There and every, I shall be as I am, your faithful, however feeble and obedient servant. Signed, HENRY LAURENS.The Order in Council inclosed with Mr. Laurens’ letter was the following proclamation.—Now, indeed, notwithstanding all the martyrdoms of Hambdens, Sydneys and Russells, against the principle, royal proclamations had acquired the force of laws. They have maintained all the omnipotence that parliament once claimed, to 1811. How it will end history should have taught that headstrong oligarchy of nobles who were the authors of it, and then thought themselves perfectly sure of having the command of it in their own hands though in the king’s name.At the Court of St. James’, the 6th of June, 1783, present the king’s most excellent majesty in council—Whereas by an act of parliament passed this session, intitled “An act for preventing certain instruments from being required from ships belonging to the United States of America, and to give to his majesty for a limited time, certain powers, for the better carrying on trade and commere between the subjects of his majesty’s dominions and the inhabitants of the said United States;" it is owing among other things enacted, that during the continuance of the said act, it shall and may be lawful for his majesty in council, by order or orders to be issued and published from time to time, to give such directions and to make such regulations with respect to duties, drawbacks or otherwise, for carrying on the trade and commerce between the people and territories belonging to the crown of Great Britain, and the people and territories of the said United States, as to his majesty in council shall appear most expedient and salutary, any law, usage or custom to the contrary notwithstanding. His Majesty doth, therefore, by and with the advice of his privy council, hereby order and direct, that pitch, tar, turpentine, indigo, masts, yards and bowsprits, being the growth or production of any of the United States of America, may, until further order, be imported directly from thence into any ports of this kingdom, either in British or American ships, by British subjects or by any of the people inhabiting in and belonging to the said United States or any of them; and that the articles above recited shall and may be entered and landed in a port of this kingdom, upon payment of the same duties, as the same are or may be subject and liable to, if imported by British subjects in British ships from any British island or plantation in America, and no other, notwithstanding such pitch, tar, turpentine, indigo, masts, yards and bowsprits, or the ships in which the same may be brought, may not be accompanied with the certificates or other documents heretofore required by law; and his majesty is hereby farther pleased, by and

with the advice aforesaid to order and direct, that any tobacco, being the growth or production of any of the territories of the said United States of America, may likewise, until further order, be imported directly from thence, in manner above mentioned, and may be landed in this kingdom and upon the importer paying down in ready money the duty commonly called the old subsidy, such tobacco may be warehoused under his majesty’s locks, upon the importer’s own bond for payment of all the farther duties due for such tobacco, within the time limited by law, according to the net weight and quantity of such tobacco at the time it shall be so landed, with the same allowances for the payment of such farther duties, and under the like restrictions and regulations in all other respects, not altered by this order, as such tobacco is and may be warehoused by virtue of any act or acts of parliament in force. And the right honorable the lords commissioners of his majesty’s treasury, and the lords commissioners of the admiralty, are to give the necessary directions herein, as to them may respectively appertain.Signed, Stephen Cottrell.To shew the sense of the American ministers, upon those proclamations and Orders in Council, I shall insert two letters from Mr. Laurens, though not exactly in the order of dates.To their Excellencies the Ministers Plenipotentiary from the Unites States of America, at Paris.London, 17th June, 1783.Gentlemen—I had the honor of addressing you the tenth, immediately after my landing at Dover. As early as possible after my arrival here, I obtained an interview with Mr. Secretary Fox, who was pleased to read to me part of his latest dispatches to Mr. Hartley, which he supposed would reach Paris on the fourteenth.—’Tis probable, therefore, that before this time, as much of the contents as is proper for your knowledge has been communicated.“Reciprocity” since the tenth of April, has undergone a certain degree of refinement. The definition of that term, appears now, to be, possession of advantages on one side; and restrictions on the other. The navigation act, is the vital of G. Britain.” “Too delicate to

bear a touch.”The sudden and unexpected, perhaps illicit arrival of ships and cargoes from America, may have caused this change of tone. But you have heard in detail, and are more competent to judge.From a desire of forming an opinion, I asked Mr. Fox, whether he thought I might venture for a few days to take the benefit of Bath, and yet be time enough at Paris for the intended commercial agreement? He replied, “I rather think you may.” One need not be a conjurer to draw an inference. You will either have finished the business before I could travel to Paris; or without being missed there, I may go to Bath to repair my nerves.In this state of uncertainty, when it is easy to perceive affections are not as we could wish them, nor quite so warm as we had been taught to believe, it would not be wise to commit the United States. Wherefore I shall rest the business till I hear from you; or until a more favorable prospect—flattering myself with hopes of your surmounting the late seeming difficulties.—An inconvenience on your side is preferable to the hazard of a disgrace.I am with great regard and respect, &c. Signed, H. Laurens.To their Excellencies the Ministers Plenipotentiary from the United States of America, at Paris.London, 20th June, 1783Gentlemen—Permit me to refer to what I had the honor of writing to you the 17th.—You will recollect my suggestions, as soon as we perceived the falling off, from those warm assurances, which had been pressed in March and April. They were not ill-founded. I delayed a week in hopes of intelligence, and left you with reluctance. The temper of the times forbids even an essay.What a happy country is this, where every thing pertaining to the public, is rendered to them in newspapers? See the inclosed, containing nearly as accurate an account of certain recent occurrences, as if it had been penned by one of the parties. It might indeed have been made a little stronger. Modest men are sometimes restrained from attempting a public good from a dread of the effects of envy; of being held up in an invidious light. It would be cruel to disturb them.I have learned nothing from America, save what you may have read in the prints. To-morrow I shall proceed to Bath, and be waiting for intelligence as well from yourselves as from congress. Some consolation arises from reflecting that while I am endeavouring to mind my health, you suffer no inconvenience from my absence. With sincere regard and respect, I have the honor to be, gentlemen, your obedient and most humble servant.Signed, Henry Laurens.In the next letter you will read Mr. Heartley’s apology for these extraordinary changes of principle and feeling.
            
               John Adams.
            
            
         